DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 13, and 44 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takigawa et al. (US 2009/0028597, hereinafter “Takigawa”).
Regarding claim 1, Takigawa teaches a mountable unit set (process cartridge 1 and driving unit 80; Fig. 5, [0082]) usable with an electrophotographic image forming apparatus (Fig. 1, [0055]), the mountable unit set comprising: 
(1) a cartridge 1 that is detachably mountable to an apparatus main assembly of the electrophotographic image forming apparatus ([0056]), the cartridge including a photosensitive drum 2 (Fig. 2, [0056]) and a coupling member 93a for receiving a driving force for rotating the 
(2) an attachment 90 that is detachably mountable to the apparatus main assembly (via main-body plate 91) (Note that elements 90 and 91 are shown and described as distinct elements, and are not disclosed to be formed of the same material, welded together, or permanently fixed.  Surely elements 90 and 91 are “detachably mountable”, even if the use of tools would be necessary to do so.), the attachment including a cylindrical portion (although only a cross section of attachment 90 is shown, attachment 90 is described as a support bearing which rotatably fixes one end of driving shaft 81a to main body plate 91, and as such, contains a cylindrical portion at least partially surrounding the shaft; Fig. 4, [0082]) configured to be mounted around the driving shaft 81a and configured to suppress tilting of the driving shaft 81a (see Fig. 4; the presence of attachment 90 surely suppresses tilting of driving shave 81a as it fills a gap between main body plate 91 and driving shaft 81a).
Regarding claim 2, Takigawa teaches a mountable unit set according to claim 1, wherein the coupling member 93a is movable forward and backward (to attach/detach from the apparatus main body; see Figs. 4-5).
Regarding claim 13, Takigawa teaches an electrophotographic image forming apparatus (Fig. 1, [0055]) comprising: an electrophotographic image forming apparatus main assembly (main body, Fig. 1, [0056]) including the driving shaft 81a (Figs. 4-5, [0082]); and the mountable unit set according to claim 1 detachably mounted to the apparatus main assembly ([0056]).
The method steps of claim 44 are met by the operation of Takigawa as applied to claim 1.

Claim(s) 1-3, 11, 13, 23-25, 33, 35, and 44 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Murayama et al. (US 2001/0021320, hereinafter “Murayama”).
Regarding claim 1, Murayama teaches a mountable unit set usable with an electrophotographic image forming apparatus (Fig. 1, [0052]), the mountable unit set comprising: 
(1) a cartridge BY (Fig. 2, [0059]) that is detachably mountable to an apparatus main assembly of the electrophotographic image forming apparatus ([0118]), the cartridge including a photosensitive drum 7 and a coupling member 37d for receiving a driving force for rotating the photosensitive drum from a driving shaft 49 provided in the apparatus main assembly (Figs. 19-20, [0108-0110]), and 
(2) an attachment 51/56 that is detachably mountable to the apparatus main assembly (via front plate 65) (Note that elements 51/56 and 65 are shown and described as distinct elements, and are not disclosed to be formed of the same material, welded together, or permanently fixed.  Surely elements 51/56 and 65 are “detachably mountable”, even if the use of tools would be necessary to do so.), the attachment including a cylindrical portion 56 configured to be mounted around the driving shaft (Figs. 19-20, [0092]) and configured to suppress tilting of the driving shaft (elements 51 and 56 surely suppress tilting of the driving shaft 49 as 56 is fixed to plate 65 and 51 fills a gap in plate 65).
Regarding claim 2, Murayama teaches a mountable unit set according to claim 1, wherein the coupling member is movable forward and backward (to attach/detach from the main assembly side; see Figs. 19-20, [0092]).
Regarding claim 3, Murayama teaches a mountable unit set according to claim 1, wherein an inner diameter of the cylindrical portion of the attachment is greater than an outer diameter of the photosensitive drum (see annotated Fig. 20 below).
[AltContent: arrow][AltContent: arrow]










Regarding claim 11, Murayama teaches a mountable unit set according to claim 1, wherein the cylindrical portion 56 is provided with a retaining portion (portion which enables 56 to be “fixed to the front plate 65”) for preventing the attachment 51/56 from disengaging from the electrophotographic image forming apparatus ([0092]).
Regarding claim 13, Murayama teaches an electrophotographic image forming apparatus (Fig. 1, [0052]) comprising: an electrophotographic image forming apparatus main assembly 14 (Fig. 1, [0057]) including the driving shaft 49 (Figs. 19-20, [0092]); and the mountable unit set according to claim 1 detachably mounted to the apparatus main assembly ([0118]).
Regarding claim 23, Murayama teaches a mountable unit set usable with an electrophotographic image forming apparatus (Fig. 1, [0052]), the mountable unit set comprising: 

(2) an attachment 51/56 that is detachably mountable to an apparatus main assembly of the electrophotographic image forming apparatus (via front plate 65) (Note that elements 51/56 and 65 are shown and described as distinct elements, and are not disclosed to be formed of the same material, welded together, or permanently fixed.  Surely elements 51/56 and 65 are “detachably mountable”, even if the use of tools would be necessary to do so.), the attachment including a cylindrical portion 56 (Figs. 19-20, [0092]) with opposite ends of the cylindrical portion in an axial direction being open (shaft 49 goes through 51 and 56; Figs. 19-20).
Regarding claim 24, Murayama teaches a mountable unit set according to claim 23, wherein the coupling member is movable forward and backward (to attach/detach from the main assembly side; see Figs. 19-20, [0092]).
Regarding claim 25, Murayama teaches a mountable unit set according to claim 24, wherein an inner diameter of the cylindrical portion of the attachment is greater than an outer diameter of the photosensitive drum (see annotated Fig. 20 above).
Regarding claim 33, Murayama teaches a mountable unit set according to claim 23, wherein the cylindrical portion is provided with a retaining portion (portion which enables 56 to be “fixed to the front plate 65”, [0092]).
Regarding claim 35, Murayama teaches an electrophotographic image forming apparatus (Fig. 1, [0052]) comprising: an electrophotographic image forming apparatus main assembly 14 (Fig. 1, [0057]) including the driving shaft 49 (Figs. 19-20, [0092]); and the mountable unit set according to claim 23 detachably mounted to the apparatus main assembly ([0118]).
The method steps of claim 44 are met by the operation of Murayama as applied to claim 1.

Claim(s) 14-18, 21-22, 36-39, and 42-43 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Siow et al. (US 6,511,227, hereinafter Siow).
Regarding claim 14, Siow teaches an attachment 2 (Fig. 1) detachably mountable to an apparatus main assembly (via supporting wall 4) of an electrophotographic image forming apparatus (printer, Col. 1 lines 10-35 and Col. 2 lines 29-67), the attachment comprising: a cylindrical portion 9 mountable to a driving shaft provided in the main assembly (Figs. 2-3, Col. 1 lines 61-67; note that cylindrical portion 9 receives a rotatable shaft and therefore is mountable to a driving shaft), the cylindrical portion 9 being configured to suppress inclination of the driving shaft (see Figs. 1-4; cylindrical portion 9 extends in an axial direction of the shaft and fits tightly within a width W of slot 32, and therefore will suppress at least some inclination of the driving shaft).
Regarding claim 15, Siow teaches an attachment according to claim 14, wherein the attachment is provided with a grip portion 8 extending from the cylindrical portion 9 toward an outside in a radial direction of the cylindrical portion (Figs. 1-4, Col. 2 lines 7-21).
Regarding claim 16, Siow teaches an attachment according to claim 15, wherein the grip portion is provided with a projection 36 projecting in an axial direction (X direction) of the cylindrical portion 9 (Figs. 2-4).
Regarding claim 17, Siow teaches an attachment according to claim 15, wherein the grip portion is provided with an opening (engagement portion 23 may be defined by handle/grip portion 8 having a void therein
Regarding claim 18, Siow teaches an attachment according to claim 15, wherein an entirety of a connecting portion (small end of 22 directly attached to element 14) between the cylindrical portion 9 and the grip portion 8 is within a range of less than 90 degrees about an axis (X axis) of cylindrical portion 9 in a plane perpendicular to the axis of the cylindrical portion (see Figs. 1-3).
Regarding claim 21, Siow teaches an attachment according to claim 14, wherein the cylindrical portion 9 is provided with a retaining portion 23/14/28 for preventing the attachment from disengaging from the apparatus main assembly (Figs. 1-4, Col. 2 lines 7-58).
Regarding claim 22, Siow teaches an attachment according to claim 14, wherein the cylindrical portion is provided with a snap fit. (Fig. 4, Col. 2 lines 30-67).
Regarding claim 36, Siow teaches an attachment 2 (Fig. 1) usable with an electrophotographic image forming apparatus (printer; Col. 1 lines 10-16), the attachment being detachably mountable to an apparatus main assembly of the electrophotographic image forming apparatus (via supporting wall 4) (printer, Col. 1 lines 10-35 and Col. 2 lines 29-67), the attachment comprising: a cylindrical portion 9 having opposite ends that are open in an axial direction (X direction; see Fig. 4), and a grip portion 8 extending from an outer periphery of the cylindrical portion 9 in a radial direction of the cylindrical portion (Figs. 1-4, Col. 2 lines 7-21).
Regarding claim 37, Siow teaches an attachment according to claim 36, wherein the grip portion is provided with a projection 36 projecting in an axial direction (X direction) of the cylindrical portion 9 (Figs. 2-4).
Regarding claim 38, Siow teaches an attachment according to claim 36, wherein the grip portion has an opening (engagement portion 23 may be defined by handle/grip portion 8 having a void therein
Regarding claim 39, Siow teaches an attachment according to claim 36, wherein an entirety of a connecting portion (small end of 22 directly attached to element 14) between the cylindrical portion 9 and the grip portion 8 is within a range less than 90 degrees about an axis (X axis) of cylindrical portion 9 in a plane perpendicular to the axis of the cylindrical portion (see Figs. 1-3).
Regarding claim 42, Siow teaches an attachment according to claim 36, wherein the cylindrical portion 9 is provided with a retaining portion 23/14/28 (Figs. 1-4, Col. 2 lines 7-58).
Regarding claim 43, Siow teaches an attachment according to claim 36, wherein the cylindrical portion is provided with a snap fit. (Fig. 4, Col. 2 lines 30-67).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4, 6-8, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takigawa (US 2009/0028597) in view of Siow (US 6,511,227).
Regarding claim 4, Takigawa teaches a mountable unit set according to claim 1, but fails to teach wherein the attachment is provided with a grip portion extending from the cylindrical portion in a radial direction of the cylindrical portion.
Siow teaches a bearing/attachment 2 having a cylindrical portion 9 for supporting a shaft (Figs. 1-4, Col. 1 line 61 - Col. 2 line 5).  Further, the attachment is provided with a grip 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the bearing/attachment of Siow as the attachment in Takigawa, which would provide the attachment with a grip portion extending from the cylindrical portion in a radial direction of the cylindrical portion.  One would have been motivated to make this modification in order to provide a bearing that can be easily removed (Siow Col. 1 lines 17-21).
Regarding claim 6, modified Takigawa teaches a mountable unit set according to claim 4, wherein the grip portion 8 is provided with a projection 36 projecting in an axial direction (X direction) of the cylindrical portion 9 (Siow Fig. 4).
Regarding claim 7, modified Takigawa teaches a mountable unit set according to claim 4, wherein the grip portion 8 is provided with an opening (engagement portion 23 may be defined by handle/grip portion 8 having a void therein; Siow Col. 2 lines 7-21).
Regarding claim 8, modified Takigawa teaches a mountable unit set according to claim 4, wherein an entirety of a connecting portion (small end of 22 directly attached to element 14) between the cylindrical portion 9 and the grip portion 8 is within a range of less than 90 degrees about an axis (X axis) of cylindrical portion 9 in a plane perpendicular to the axis of the cylindrical portion (see Siow Figs. 1-3).
Regarding claim 12, Takigawa teaches a mountable unit set according to claim 1, but fails to teach wherein the cylindrical portion has a snap fit.
Siow teaches a bearing/attachment 2 having a cylindrical portion 9 for supporting a shaft (Figs. 1-4, Col. 1 line 61 - Col. 2 line 5).  Further, the cylindrical portion has a snap fit (Fig. 4, Col. 2 lines 30-67).
.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takigawa (US 2009/0028597) in view of Siow (US 6,511,227) as applied to claim 4, and further in view of Shida et al. (US 2017/0293256, hereinafter “Shida”).
Regarding claim 9, modified Takigawa teaches a mountable unit set according to claim 4, but fails to teach wherein the attachment includes a double-sided tape mounted to the grip portion.
Shida teaches that fixation between parts may be accomplished by double-sided tape (i.e., two-sided adhesive tape), welding, snap-fit, or the like ([0090]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the attachment such that it included a double-sided tape mounted to the grip portion.  One would have been motivated to make this modification in order to effectively secure the attachment within the apparatus.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takigawa (US 2009/0028597) in view of Shida (US 2017/0293256).
Regarding claim 10, Shida teaches a mountable unit set according to claim 1, cut fails to teach wherein the attachment includes a double-sided tape.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the attachment such that it included a double-sided tape mounted to the grip portion.  One would have been motivated to make this modification in order to effectively secure the attachment within the apparatus.

Claim(s) 19-20 and 40-41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Siow (US 6,511,227) in view of Shida (US 2017/0293256).
Regarding claim 19, Siow teaches an attachment according to claim 15, but fails to teach wherein the attachment is provided with a double-sided tape mounted to the grip portion.
Shida teaches that fixation between parts may be accomplished by double-sided tape (i.e., two-sided adhesive tape), welding, snap-fit, or the like ([0090]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the attachment such that it included a double-sided tape mounted to the grip portion.  One would have been motivated to make this modification in order to effectively secure the attachment within the apparatus.
Regarding claim 20, Siow teaches an attachment according to claim 14, but fails to teach wherein the attachment is provided with a double-sided tape.
Shida teaches that fixation between parts may be accomplished by double-sided tape (i.e., two-sided adhesive tape), welding, snap-fit, or the like ([0090]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the attachment such that it is provided with a double-sided 
Regarding claim 40, Siow teaches an attachment according to claim 36, but fails to teach wherein the attachment is provided with a double-sided tape mounted to the grip portion.
Shida teaches that fixation between parts may be accomplished by double-sided tape (i.e., two-sided adhesive tape), welding, snap-fit, or the like ([0090]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the attachment such that it included a double-sided tape mounted to the grip portion.  One would have been motivated to make this modification in order to effectively secure the attachment within the apparatus.
Regarding claim 41, Siow teaches an attachment according to claim 36, but fails to teach wherein the attachment is provided with a double-sided tape.
Shida teaches that fixation between parts may be accomplished by double-sided tape (i.e., two-sided adhesive tape), welding, snap-fit, or the like ([0090]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the attachment such that it is provided with a double-sided tape.  One would have been motivated to make this modification in order to effectively secure the attachment within the apparatus.

Claim(s) 26, 28-30, and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murayama (US 2001/0021320) in view of Siow (US 6,511,227).
Regarding claim 26, Murayama teaches a mountable unit set according to claim 23, but fails to teach wherein the attachment is provided with a grip portion extending from the cylindrical portion in a radial direction of the cylindrical portion.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the bearing/attachment of Siow as the attachment in Murayama, which would provide the attachment with a grip portion extending from the cylindrical portion in a radial direction of the cylindrical portion.  One would have been motivated to make this modification in order to provide a bearing that can be easily removed (Siow Col. 1 lines 17-21).
Regarding claim 28, modified Murayama teaches a mountable unit set according to claim 26, wherein the grip portion 8 is provided with a projection 36 projecting in an axial direction (X direction) of the cylindrical portion 9 (Siow Fig. 4).
Regarding claim 29, modified Murayama teaches a mountable unit set according to claim 26, wherein the grip portion 8 is provided with an opening (engagement portion 23 may be defined by handle/grip portion 8 having a void therein; Siow Col. 2 lines 7-21).
Regarding claim 30, modified Murayama teaches a mountable unit set according to claim 26, wherein an entirety of a connecting portion (small end of 22 directly attached to element 14) between the cylindrical portion 9 and the grip portion 8 is within a range less than 90 degrees about an axis (X axis) of cylindrical portion 9 in a plane perpendicular to the axis of the cylindrical portion (see Siow Figs. 1-3).
Regarding claim 34, Murayama teaches a mountable unit set according to claim 23, but fails to teach wherein the cylindrical portion is provided with a snap fit.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the bearing/attachment of Siow as the attachment in Murayama, which would provide the cylindrical portion with a snap fit.  One would have been motivated to make this modification in order to provide a bearing that can be easily removed (Siow Col. 1 lines 17-21).

Claim(s) 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murayama (US 2001/0021320) in view of Siow (US 6,511,227) as applied to claim 26, and further in view of Shida (US 2017/0293256).
Regarding claim 31, modified Murayama teaches a mountable unit set according to claim 26, but fails to teach wherein the attachment is provided with a double-sided tape mounted to the grip portion.
Shida teaches that fixation between parts may be accomplished by double-sided tape (i.e., two-sided adhesive tape), welding, snap-fit, or the like ([0090]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the attachment such that it included a double-sided tape mounted to the grip portion.  One would have been motivated to make this modification in order to effectively secure the attachment within the apparatus.

Claim(s) 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murayama (US 2001/0021320) in view of Shida (US 2017/0293256).

Shida teaches that fixation between parts may be accomplished by double-sided tape (i.e., two-sided adhesive tape), welding, snap-fit, or the like ([0090]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the attachment such that it included a double-sided tape mounted to the grip portion.  One would have been motivated to make this modification in order to effectively secure the attachment within the apparatus.

Response to Arguments
Applicant's arguments filed 11/1/2021 have been fully considered but they are not persuasive.
The crux of Applicant’s arguments is that none of the prior art used in the rejections of the Office action dated 6/1/2021 teaches the feature of an attachment that is “detachably mountable” to a main assembly of an image forming apparatus (see the first four full paragraphs on page 13 of the Remarks).  
Applicant asserts that, as described in the specification, “an attachment is ‘detachably mountable’ in that it is not fixed to the apparatus assembly, e.g., the attachment can be inserted and removed without the adjustment of any other structures, such as pins and screws.”  (See the third full paragraph on page 13 of the Remarks.)  Applicant further argues that Takigawa, Murayama, and Siow all fail to teach the attachment as being “detachably mountable” because:
Takigawa’s support bearing 90 fixes the drum motor shaft 81a to main body plate 91, and is in a “fixed position” between the main body plate and spring 92 (see the paragraph spanning pages 13-14 of the Remarks),
Murayama’s bearing 51 and frame positioning portion 56 are fixed to the apparatus structure and are in a fixed position relative to front plate 56 (see the last paragraph on page 14 of the Remarks), and 
Siow’s bearing 2 requires tools to pry it apart from the apparatus body.
The Office respectfully disagrees.  To one of ordinary skill in the art, the plain meaning of an object that is “detachably mountable” does not necessarily mean that the object can be inserted and removed without the adjustment of any other structures, such as pins and screws, nor does it preclude the use of tools, as Applicant asserts.  Further, Applicant does not set forth a specific definition for “detachably mountable” in the specification.
Siow explicitly describes insertion and removal of attachment/bearing 2 and therefore meets the “detachably mountable” limitation.  
Further, Takigawa’s attachment (bearing 90) and Murayama’s attachment (bearing/positioning portion 51/56) are both shown and described as separate elements from the plates to which they are attached.  Neither specification describes the attachments as being formed integral to, welded to, or permanently fixed to the plates of the apparatus main body.  As such, these attachments can surely be detached from the apparatus main body, either with or without the use of tools or removal of other parts of the apparatus.

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Uesugi et al. (US 2017/0351214) is cited for teaching an attachment detachably mountable to an apparatus main assembly including a cylindrical portion to be mounted around a driving shaft and configured to suppress tilting of the shaft.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLA J THERRIEN whose telephone number is (571)272-2677. The examiner can normally be reached Monday-Friday 8 am - 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571)272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/CARLA J THERRIEN/Primary Examiner, Art Unit 2852